10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:16-cr-00374-LRH-NJK Document 158 Filed 06/05/20 Page 1 of 2
Case 2:16-cr-00374-LRH-NJK Document 157 Filed 05/29/20 Page 1 of 2

NICHOLAS A. TRUTANICH

United States Attorney

Nevada Bar Number 13644

RONALD L. CHENG

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Tel: 702.388.6336 / Fax: 702.388.6418
ronald.cheng@usdoj.gov

Attorneys for the United States

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:16-cr-374-LRH-NJK
Plaintiff, Motion for Government Attorney
Appearance Under Local Rule IA 11-3
v.
KING ISAAC UMOREN,

Defendant.

 

 

 

 

The United States of America, by and through Assistant U.S. Attorney Ronald L.
Cheng, Chief, Criminal Division, respectfully moves, pursuant to Local Rule IA 11-3, that
Patrick Burns, Trial Attorney with the United States Department of Justice, Tax Division
(formerly an Assistant U.S. Attorney of the U.S. Attorney’s Office for the District of
Nevada), be permitted to appear before this Court in the above-captioned case.

Mr. Burns is a member in good standing of the bars of the State of Nevada, the State
of California, and the District of Columbia, he is employed by the United States as an
///

///
///

///

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:16-cr-00374-LRH-NJK Document 158 Filed 06/05/20 Page 2 of 2
Case 2:16-cr-00374-LRH-NJK Document 157 Filed 05/29/20 Page 2 of 2

attorney, and, in the course and scope of his employment, he has occasion to appear before
the Court on behalf of the United States in connection with the above-captioned matter.
Dated: May 29, 2020.
Respectfully Submitted,
/s/ Ronald L. Cheng
RONALD L. CHENG

Assistant United States Attorney
Chief, Criminal Division

IT IS SO ORDERED:

 

HONORABLE LARRY R. HICKS
UNITED STATES DISTRICT JUDGE

Dated: O[s/20

 
